t c memo united_states tax_court gregory a and carolyn s prough petitioners v commissioner of internal revenue respondent docket no filed date edith f moates for petitioners huong t bailie for respondent memorandum opinion kroupa judge respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under section for we are asked to decide whether distributions petitioner husband petitioner received 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated from his retirement accounts are subject_to the 10-percent additional tax on early distributions if they fail to qualify for the exception for substantially_equal_periodic_payments under sec_72 we find that they are subject_to the additional tax we are also asked to decide whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference the facts are so found petitioners resided in nevada at the time they filed the petition petitioner was born in he retired from southwestern bell telephone in when he wa sec_52 and received almost dollar_figure million of lump-sum_distributions from qualified_retirement_plans the lump-sum_distributions consisted of dollar_figure dollar_figure dollar_figure and dollar_figure he rolled over the distributions tax free to qualified_individual retirement annuities from jefferson national life_insurance jefferson national annuity and nationwide life_insurance_company nationwide annuity in petitioner had a life expectancy 2all monetary amounts are rounded to the nearest dollar of years at that time see sec_1_401_a_9_-9 q a-1 income_tax regs the jefferson national life_insurance annuity petitioner rolled over the dollar_figure distribution to the jefferson national annuity the annuity_contract contained an individual_retirement_annuity ira endorsement ira endorsement providing that the contract is governed by sec_408 an ira endorsement meant that early distributions would be subject_to the 10-percent additional tax under sec_72 petitioner signed a one-time or systematic partial withdrawal request form withdrawal form approximately one week after entering into the jefferson national annuity_contract the withdrawal form prepared by aspen retirement planning services aspen retirement authorized monthly distributions of dollar_figure from the jefferson national annuity the record does not indicate how the dollar_figure monthly distribution amount was determined the withdrawal form indicates however that the distributions qualify for sec_72 jefferson national started making the dollar_figure monthly distributions to petitioner on date the jefferson national annuity had a fair_market_value of dollar_figure as of the end of petitioner signed another withdrawal form on date authorizing a one-time hardship_withdrawal of dollar_figure from the jefferson national annuity petitioners concede that the dollar_figure hardship_withdrawal distribution is subject_to the 10-percent additional tax for early distributions even though they failed to report the additional tax on the return for jefferson national issued to petitioners a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc 1099-r for reporting a gross distribution of dollar_figure from the annuity the gross distribution amount for included the dollar_figure hardship_withdrawal and dollar_figure of systematic partial withdrawal payments the dollar_figure monthly amount time sec_12 months the 1099-r indicated that the distribution was from an ira sep simple and listed a distribution code of indicating that it was an early distribution for which there was no known exception to the additional tax see irs announcement 2004_1_cb_294 petitioners reported the total_distribution on the return for but failed to report that any portion was subject_to the additional tax nationwide life_insurance_company petitioner rolled over dollar_figure of the distributions to the nationwide annuity the nationwide annuity_contract contained an ira endorsement providing that the contract is governed by sec_408 the nationwide annuity_contract also contained a separate ira disclosure statement advising that early distributions would be subject_to the 10-percent additional tax petitioner signed a withdrawal form approximately one week after entering into the annuity_contract with nationwide the withdrawal form prepared by aspen retirement authorized monthly distributions of dollar_figure from the nationwide annuity the record does not indicate how the dollar_figure monthly amount was calculated nationwide determined that a maximum of dollar_figure could be withdrawn per month if the distributions were to qualify for an exception to sec_72 nationwide started making the dollar_figure monthly distributions to petitioner on date the nationwide annuity had a fair_market_value of dollar_figure at the end of nationwide issued to petitioners a 1099-r for reporting a gross distribution of dollar_figure the dollar_figure monthly amount time sec_12 months the 1099-r indicated that the distribution was from an ira sep simple and listed a distribution code of indicating that it was an early distribution for which there was no known exception to the additional tax see irs announcement supra petitioners reported the distribution on the return for but failed to report that it was subject_to the additional tax the return for petitioners reported taxable pensions and annuities totaling dollar_figure on the return for petitioners reported that only dollar_figure of the dollar_figure constituted an early distribution and reported additional tax of dollar_figure the record does not indicate how petitioners determined the taxable_amount respondent issued petitioners a deficiency_notice determining that the entire distribution constituted an early distribution and therefore determined an dollar_figure deficiency the deficiency_notice also determined the accuracy-related_penalty based on substantial_understatement_of_income_tax petitioners timely filed a petition to contest the determinations in the deficiency_notice discussion we are asked to determine the taxability of distributions petitioner received in when he wa sec_52 years old sec_72 imposes a 10-percent additional tax on early distributions from a retirement_plan because they frustrate the intention of saving for retirement and the additional tax discourages this from happening 106_tc_337 citing s rept pincite c b supp we are asked to decide whether the distributions petitioner received qualify for an exception to the 3petitioners also received a dollar_figure distribution from a fiserv securities inc account for which they concede they are liable for the 10-percent additional tax on early distributions 10-percent additional tax on early distributions under sec_72 and whether petitioners are liable for the sec_6662 accuracy-related_penalty we address each of these issues in turn i 10-percent additional tax for early distribution respondent argues that petitioner is liable for the percent additional tax on early distributions because petitioner was under years of age at the time he received the distributions and the distributions do not qualify for an exception under sec_72 petitioners argue that sec_72 rather than sec_72 applies to the distributions because the distributions were from annuities petitioners fail to distinguish between nonqualified and qualified annuity_contracts however which are treated under different sections of the code the distinction is irrelevant here though because sec_72 provides for a 10-percent additional tax on early distributions from nonqualified_annuity contracts while sec_72 provides for the additional tax on early distributions from qualified_retirement_plans described in sec_4974 individual retirement annuities described in sec_408 constitute qualified_retirement_plans under sec_4974 and are thus subject_to the additional tax for early distribution under sec_72 sec_72 applies here because the jefferson national and nationwide annuities were qualified_individual retirement annuities under sec_408 furthermore petitioners are estopped under the duty_of_consistency from arguing that the annuities were nonqualified see estate of ashman v commissioner tcmemo_1998_145 affd 31_f3d_41 9th cir accordingly we will apply sec_72 rather than sec_72 to determine whether the distributions qualify for an exception to the additional tax the sec_72 exception claimed by petitioners also appears in sec_72 see irs notice_2004_15 2004_1_cb_526 a 10-percent additional tax is generally imposed on a distribution from a qualified_retirement_plan to a taxpayer who has not reached the age of sec_72 a i there are some exceptions to the additional tax however and taxpayers bear the burden of proving that a particular exception applies 114_tc_259 there is an exception for distributions that are part of a series of substantially_equal_periodic_payments made for the life or life expectancy of the taxpayer or the joint lives or joint life expectancies of the taxpayer and his designated_beneficiary sec_72 petitioners argue that the monthly distributions from the jefferson national and nationwide annuities qualify for this exception we disagree the internal_revenue_service has issued guidance that amounts calculated under one of three methods the irs notice_89_ methods may qualify for the exception irs notice_89_25 q a-12 1989_1_cb_662 additionally this court has held that conforming to one of the irs notice_89_25 methods may relieve a taxpayer of the 10-percent additional tax see 111_tc_250 n the irs notice_89_25 methods include the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method see irs notice_89_25 q a-12 supra revrul_2002_62 2002_2_cb_710 each of these three methods takes into account the taxpayer’s life expectancy see irs notice_89_ q a-12 supra petitioners have failed to prove that the distribution amounts were based on any of the irs notice_89_25 methods the record does not identify which if any method aspen retirement used in calculating the amount of distributions in fact the monthly distributions petitioner received were more than double the maximum amounts determined by respondent under the fixed amortization and fixed annuitization methods petitioner sec_5maximum payments under the fixed amortization_method are determined by amortizing the account balance over the taxpayer’s life expectancy at a reasonable interest rate revrul_2002_62 sec_2 b c b pincite maximum payments under the fixed annuitization method are determined by dividing the account balance by an annuity factor based on the taxpayer’s life expectancy and a reasonable interest rate id sec_2 c c b pincite a reasonable interest rate for each method is not more than percent of the federal midterm rate determined in accordance with sec_1274 for either of the two months preceding the month in which the distribution begins id sec_2 c c b pincite 6respondent applied interest rates of dollar_figure percent and dollar_figure percent reflecting percent of the federal midterm rates for date and date see revrul_2003_60 2003_1_cb_987 revrul_2003_71 2003_2_cb_1 respondent determined the maximum monthly distribution amount from the jefferson national annuity under the fixed amortization_method was dollar_figure per month and the maximum monthly amount under the fixed annuitization method was dollar_figure respondent determined the maximum monthly distribution amount from the nationwide annuity under the fixed amortization amount was dollar_figure per month and the maximum monthly amount under the fixed annuitization method was continued assert that aspen retirement based the monthly distributions on a 10-percent annual rate of return for variable annuities but have not established that a 10-percent rate of return is reasonable in comparison a reasonable rate of return for annuity distributions beginning in date under either the fixed amortization or fixed annuitization methods would be dollar_figure percent or dollar_figure percent see revrul_2002_62 sec_2 c c b pincite revrul_2003_60 2003_1_cb_987 revrul_2003_71 2003_2_cb_1 petitioners also claim that the distributions were calculated so as to continue over petitioner’s lifetime without depleting the account petitioners have not provided any documentation or testimony from aspen retirement explaining what factors they considered in determining the distribution amount for either annuity furthermore it is unclear how the distributions could have been substantially_equal_periodic_payments made for petitioner’s life expectancy given the annuity account balances and petitioner’s age and life expectancy in petitioner wa sec_52 years of age and had a life expectancy of years at the time the distributions commenced in see sec_1_401_a_9_-9 q a-1 income_tax regs the jefferson national annuity had a continued dollar_figure 7the single life expectancy table found at sec_1 a - continued value of dollar_figure and the nationwide annuity had a value of dollar_figure at the end of petitioner could receive distributions of only dollar_figure per month from the jefferson national annuity rather than dollar_figure to avoid depleting the account during his lifetime similarly petitioner could receive monthly distributions of only dollar_figure rather than dollar_figure from the nationwide annuity accordingly we conclude that petitioners have not shown that the distributions from the jefferson national and nationwide annuities were substantially_equal_periodic_payments exempt from the additional tax under sec_72 ii accuracy-related_penalty we next consider whether petitioners are liable for the accuracy-related_penalty under sec_6662 a taxpayer is liable for an accuracy-related_penalty of percent of any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax under sec_6662 if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or continued q a-1 income_tax regs is used for determining the life expectancy of an individual for purposes of these calculations 8we reach this conclusion without taking into account any rate of return on the annuity we have not applied the percent rate of return used by aspen retirement because petitioners have not established that it was reasonable dollar_figure sec_6662 b d a sec_1_6662-4 and b i and income_tax regs petitioners reported that they owed dollar_figure of tax for and respondent determined upon examination that petitioners owed dollar_figure petitioners therefore understated the tax on the return by dollar_figure which is greater than percent of the tax required to be shown on the return or dollar_figure the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1 b income_tax regs the taxpayer bears the burden_of_proof with respect to reasonable_cause 116_tc_438 petitioners argue that they should be absolved from the penalty because they had reasonable_cause for failing to report the entire amount as taxable we disagree nationwide informed petitioners that the distributions did not qualify as substantially_equal_periodic_payments exempt from the sec_72 additional tax and the jefferson national withdrawal request specifically indicated that the distribution was subject_to sec_72 moreover the 1099-rs issued by jefferson national and nationwide indicated that all the distributions were early distributions for which no exception to the additional tax applied we find that petitioners have not shown reasonable_cause for failing to report the entire amount as taxable petitioners also claim that they relied on aspen retirement’s computations to argue that they were eligible for the substantially_equal_periodic_payments exception good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may fulfill the reasonable_cause requirement see 115_tc_43 affd 299_f3d_221 3d cir petitioners have not shown however how aspen retirement calculated the distributions nor have they shown how they could 9petitioners also seek relief on the grounds that they disclosed the distributions on the return see sec_6662 disclosure is adequate with respect to an item or a position on a return only if it was made on a form_8275 disclosure statement or form 8275-r regulation disclosure statement attached to the return or on a qualified_amended_return for the taxable_year see kelly v commissioner tcmemo_1996_529 sec_1_6662-4 income_tax regs we find that petitioners failed to adequately disclose the distributions have relied upon any such calculations given the other documentary_evidence that no exception applied accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 for we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
